           Case 0:20-cv-62263-AHS Document 1-3 Entered on FLSD Docket 11/05/2020 Page 1 of 1

                                                               Exhibit A
                                                          Statement of Claim
                                             Plaintiff Kebin Valentin a/k/a Kevin Valentin

Unpaid Overtime and Minimum Wages
                                   Average    Average Equivalent Minimum    Applicable      Total         Total
                          Weeks¹                                                                                        Total
                                   Weekly     Weekly    Hourly     Wage      Overtime      Unpaid        Unpaid
      Period¹                                                                                                        Liquidated
                                    Hours     Amount     Rate     Hourly      Hourly      Minimum       Overtime
                                                                                                                     Damages¹
                                   Worked¹      Paid¹   Paid¹      Rate       Rate¹        Wages¹        Wages¹
  1/1/20   -   10/10/20   41                                     $   8.56   $    12.84   $ 27,088.73   $ 6,598.54    $ 33,687.27
  1/1/19   -   12/31/19   52                                     $   8.46   $    12.69   $ 34,313.76   $ 8,358.48    $ 42,672.24
                                     78       $    -  $      -
  1/1/18   -   12/31/18   52                                     $   8.25   $    12.38   $ 33,462.00   $ 8,151.00    $ 41,613.00
 11/6/17   -   12/31/17   8.0                                    $   8.10   $    12.15   $ 5,054.40    $ 1,231.20    $ 6,285.60
                                                                                         $ 99,918.89   $ 24,339.22   $ 124,258.11

                                                                                 Total Unpaid Minimum Wages¹ =       $ 99,918.89
                                                                                 Total Unpaid Overtime Wages¹ =      $ 24,339.22
                                                                                    Total Liquidated Damages¹ =      $ 124,258.11
                                                                                                        Total¹ =     $ 248,516.22




¹ Numbers are averages, estimates, and/or approximates. Numbers may change as information is uncovered through the discovery
process.
